t c memo united_states tax_court charles l wynn jr petitioner v commissioner of internal revenue respondent docket no filed date charles l wynn jr pro_se diane d helfgott for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner's federal_income_tax additions to tax section section section section section year deficiency a a a b b a b b dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number percent of the interest due on the portion of the underpayment attributable to negligence or disregard of rules or regulations percent of the interest due on the portion of the underpayment attributable to fraud the issues remaining for decision are does petitioner have unreported income for we hold that he does to the extent stated herein is petitioner entitled for to an exemption for a dependent_child under sec_151 and c we hold that he is not is petitioner liable for for the additions to tax under sec_6653 and b we hold that he is to the extent stated herein unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure at trial respondent conceded the additions to tax for fraud for and the deficiency in and additions to tax for respondent also concedes on brief dollar_figure of the dollar_figure state and local income_tax refund that petitioner received during and did not report as income in his federal_income_tax return return and that respondent determined was income for that year on brief petitioner concedes that for he has unreported income of dollar_figure attributable to that state and local income_tax refund although respondent argues for the first time on brief that petitioner is liable for the addition_to_tax under sec_6651 because he filed his federal_income_tax return return on or after date on brief petitioner does not dispute that he filed his return at that time and he concedes that he is liable for that addition_to_tax see rule b is petitioner liable for for the addition_to_tax under sec_6661 we hold that he is to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in washington d c during petitioner was employed as general manager of linea pitti linea pitti an exclusive clothing store located in the georgetown park shopping center georgetown park in washing- ton d c and received dollar_figure from that employment during that year petitioner was also employed by eduardo inc another clothing store located in georgetown park and received dollar_figure from that employment in date petitioner purchased a residence located on west beach drive n w in washington d c in connection with that purchase petitioner borrowed dollar_figure that he was to repay in monthly installments of dollar_figure petitioner reported the total wages that he received during from linea pitti and eduardo inc in the return that he filed for that year he reported no other income in his return in that return petitioner claimed the following deduc- tions dollar_figure in home mortgage interest dollar_figure in credit card interest dollar_figure in state and local income real_property and sales_taxes and dollar_figure in charitable_contributions during petitioner was employed by eduardo inc and received dollar_figure from that employment during that year he also received dollar_figure of income from other sources at the end of petitioner purchased a jeep for dollar_figure by paying dollar_figure as a down payment and borrowing dollar_figure that he was to repay in monthly installments of dollar_figure petitioner reported the wages and the additional income that he received during in his return for that year he reported no other income in his return in that return petitioner claimed the following deductions dollar_figure in home mortgage interest dollar_figure in credit card interest dollar_figure in interest_paid to ford motor credit company dollar_figure in state and local income real_property and sales_taxes and dollar_figure in charitable contribu- tions on date petitioner ihsan dura and lee thack incorporated c i inc c i for the principal purpose of operating a retail clothing business petitioner and ihsan dura each subscribed for percent of the common_stock of c i for dollar_figure or a total subscription of dollar_figure dollar_figure stock subscription during all relevant periods including petitioner was president and ihsan dura was vice president of c i petitioner deducted dollar_figure of state_and_local_income_taxes in his return the dollar_figure stock subscription was paid or otherwise satisfied during on various dates during date petitioner and ihsan dura deposited funds totaling dollar_figure into the bank account of c i at central fidelity bank c i bank account the source of dollar_figure of the amount so deposited by petitioner was petitioner's mother gloria m wynn during petitioner and ihsan dura also paid one of c i's accounts_payable totaling dollar_figure c i account payable certain financial workpapers of c i c i's financial workpapers dated as of date recorded dollar_figure of the deposits into the c i bank account dollar_figure of the dollar_figure payment of c i's account payable and a loan receiv- able of dollar_figure as reductions of the dollar_figure stock subscription on date c i offered to purchase the business known as linea pitti for dollar_figure of which dollar_figure was allocable to inventory and dollar_figure was for the assumption of the lease of the premises that purchase offer was approved and c i began operating linea pitti in late after c i began operating linea pitti in late it employed petitioner and ihsan dura full-time and compensated them c i's financial workpapers recorded dollar_figure of the dollar_figure payment of c i's account payable in an account desig- nated loan--officers officers' loan account the record does not disclose how c i which was not incor- porated until date could have offered to purchase linea pitti on date presumably that offer was made in the name of c i in anticipation of its being incorporated for their services petitioner's responsibilities at that store included buying and selling clothes and assisting in the mainte- nance of its books and the responsibilities of ihsan dura who was a tailor included buying and selling and supervising the tailoring of clothes in order to purchase inventory for linea pitti during a third party made a dollar_figure payment to a clothing manufacturer on behalf of c i in date dollar_figure was deposited into the c i bank account and c i's financial workpapers recorded that deposit in the officers' loan account by date the officers' loan account in c i's financial workpapers reflected funds advanced by c i's officers in the total amount of dollar_figure as of date the officers' loan account shown in c i's financial workpapers included a security deposit in the amount of dollar_figure that had been advanced by petitioner on behalf of that corporation the corporate_income_tax return form_1120 filed by c i for its taxable_year ended date showed that as of that date c i's account desig- nated loans from stockholders had a balance of dollar_figure during petitioner spent at least the following amounts on the items indicated expenditure amount dollar_figure home mortgage big_number state and local_taxes big_number car payments credit card payments big_number total big_number petitioner's total cash expenditures during equaled at least dollar_figure petitioner filed his return on or after date in that return petitioner reported that he received the following items of gross_income from the payors indicated payors amount mingles inc eduardo inc eduardo inc britex inc t a linea pitti c i inc t a linea pitti state and local income_tax refund dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure during petitioner received dollar_figure in gross_income from operating a car wash business that his father and he owned and that was known as custom car salon petitioner did not report any portion of that dollar_figure in the return that he filed for petitioner did not maintain any books_or_records for relating to his income-producing activities in examining petitioner's taxable_year respondent reconstructed peti- tioner's income pursuant to the cash_expenditures_method and determined in the notice_of_deficiency notice that petitioner had unreported income of dollar_figure for that year on date a federal grand jury indicted petitioner on inter alia over counts of violating u s c sections a b i and involving the laundering of proceeds of specified unlawful activity and criminally derived proceeds money-laundering the indictment alleged inter alia that beginning on or about date and continuing through date rayful edmond iii and tony lewis operated a large scale unlawful narcotic drug trafficking organization and that shortly after c i began operating linea pitti peti- tioner a maintained customer accounts at linea pitti for the benefit of rayful edmond iii and tony lewis on which purchases of merchandise and payments thereon were recorded b assisted them in laundering the proceeds from their unlawful narcotic drug organization in the purchase on account and with cash of in excess of dollar_figure worth of merchandise from linea pitti and c assisted them in further laundering their narcotic drug organiza- tion's unlawful proceeds in the purchase of luxury automobiles with those proceeds and in registering the automobiles in peti- tioner's name as nominee on date petitioner was convicted of of the counts set forth in the indictment including about half of the counts involving money-laundering on appeal the u s court_of_appeals for the district of columbia circuit affirmed as to of those counts but reversed as to two counts of illegal struc- turing of financial transactions under u s c section opinion petitioner has the burden of showing that respondent's determinations in the notice for that remain at issue are erroneous rule a 290_us_111 unreported income sec_6001 requires taxpayers to maintain sufficient records to determine their correct_tax liabilities petitioner does not dispute that he did not maintain any books_or_records for relating to his income-producing activities if a taxpayer fails to keep the required books_and_records or if the books_and_records maintained do not clearly reflect income respondent is authorized by sec_446 to reconstruct income in accordance with a method that clearly reflects the full amount of income received 92_tc_661 respondent raised for the first time in the answer as an alternative position that if the court were to determine that petitioner is not liable for the additions to tax for fraud for the years at issue petitioner would be liable for the additions to tax for negligence on the entire underpayment for each of those years and not as determined in the notice only on the portion of the underpayment attributable to certain determina- tions in that notice that are discussed below rule a as indicated supra note respondent conceded at trial the addi- tions to tax for fraud for and the deficiency in and additions to tax for respondent generally would have the burden_of_proof on her alternative position in the answer with respect to the additions to tax for negligence for in arguing the additions to tax for negligence on brief respondent does not make clear to the court whether or not she is advancing her alternative position that petitioner is liable for the additions to tax for on the entire underpayment for that year in this connection however respondent's counsel advised the court in her opening statement before trial that after respondent's concession of the additions to tax for fraud no issues remain in this case on which respondent has the burden_of_proof given the state of the record we conclude that respon- dent has abandoned her alternative position in the answer with respect to the additions to tax for negligence for provided that the reconstruction is reasonable in light of all the surrounding facts and circumstances id 54_tc_1530 respondent reconstructed petitioner's income for by using the cash_expenditures_method that method is based on the assumption that the amount by which a taxpayer's expenditures during a taxable_year exceeds his or her reported income for that year is taxable absent some explanation by the taxpayer petzoldt v commissioner supra pincite 85_tc_927 69_tc_729 to overcome that assumption a taxpayer must show either that someone else made the expenditures or that the funds expended were obtained from nontaxable sources such as loans gifts inheritances or assets on hand at the beginning of the taxable_period in question petzoldt v commissioner supra pincite devenney v commissioner supra pincite petitioner does not dispute that during he spent at least dollar_figure for personal living_expenses and that he trans- ferred dollar_figure to c i to purchase percent of its stock however petitioner claims that he obtained the funds that he transferred to c i during from nontaxable sources ie nor does petitioner dispute that during over dollar_figure was paid_by a third party on behalf of c i in order to purchase inventory for linea pitti that during date petitioner and ihsan dura transferred in excess of dollar_figure to c i and that as of date they had transferred in excess of dollar_figure in additional funds to that company at least dollar_figure of which was transferred by petitioner from third-party loans with one exception petitioner did not introduce into the record any evidence supporting his claim that we found reliable and persuasive for example petitioner did not proffer any notes or other evidence_of_indebtedness relating to any evidence of security for or any books reflecting such loans we are however persuaded by the record before us that petitioner's mother gloria m wynn provided dollar_figure of the total amount that petitioner transferred to c i during and that to that extent the funds that petitioner spent during that year were obtained from a nontaxable sourcedollar_figure based on our examination of the entire record before us we to support his position that he obtained the funds that he transferred to c i during as loans from third parties petitioner relies on certain alleged sales receipts from linea pitti that purport to show that the store provided clothing at a discount to certain customers who he alleges were the individu- als who lent him the money that he invested in c i none of the alleged purchasers of the clothing to which those purported receipts pertain testified on petitioner's behalf and we are unwilling to accept petitioner's uncorroborated testimony about them or those documents in this regard it appears to the court that the purported receipts in question are consistent with petitioner's illegal money-laundering activities of which he was convicted and that those activities as well as the car wash business that petitioner and his father owned are the likely sources of the funds that during petitioner spent on personal living_expenses and transferred to c i indeed c i's financial workpapers belie petitioner's contention that the funds in question were loans these workpapers indicate that the officers of c i viz petitioner and ihsan dura were the individuals who during and the first three months of transferred funds to c i respondent concedes as much on brief when she states only one of the documents a check in the amount of dollar_figure from gloria wynn petitioner's mother appears to support the infer- ence that petitioner received funds from a nontaxable source find that except to the extent of dollar_figure petitioner has not established that respondent's determination in the notice of unreported income for as reduced by her concession on brief is wrongdollar_figure dependency_exemption although petitioner contends on brief that his son charles mcclaine lived with him during and that petitioner is therefore entitled to claim him as a dependent for that year the record is devoid of evidence supporting that contention on the record before us we find that petitioner has failed to establish that he is entitled for to an exemption for a dependent_child under sec_151 and c additions to tax-- sec_6653 and b respondent determined in the notice that petitioner is liable for for the additions to tax under sec_6653 and b with respect to the underpayment for that year that is attributable only to the following determinations disallowance of a personal_exemption in the amount of dollar_figure respondent determined in the notice pursuant to the cash_expenditures_method that petitioner had dollar_figure of unreported income for on brief respondent takes the position that petitioner's unreported income for calculated pursuant to that method is dollar_figure we construe respondent's position on brief as a concession by respondent that the amount of unreported income for determined in the notice should be reduced by dollar_figure in making the computation required under rule the parties shall inter alia use dollar_figure as the starting point for computing the amounts of the deficiency in and additions to petitioner's income_tax for that result from this opinion and other concessions of the parties increase in income in the amount of dollar_figure because of a state and local income_tax refund and partial_disallowance in the amount of dollar_figure of a mortgage interest_deduction respondent concedes on brief that the income for resulting from the state and local income_tax refund that petitioner received during that year should be dollar_figure and not dollar_figure as determined in the notice and that during petitioner paid mortgage inter- est of dollar_figure and not dollar_figure as determined in the notice in light of the foregoing concessions of respondent the underpay- ment for on which the additions to tax under sec_6653 and b may be imposed may be eliminated entirely in the event that that underpayment is not eliminated sec_6653 generally imposes an addition_to_tax equal to five percent of the entire underpayment if any part of it was due to negligence or disregard of rules or regulations sec_6653 imposes a further addition_to_tax in an amount equal to percent of the interest payable with respect to the portion of the underpayment that is attributable to negligence or disregard of rules or regulationsdollar_figure for purposes of sec_6653 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or inten- for purposes of sec_6653 and b the underpayment otherwise determined shall be reduced by any portion of such underpayment that is attributable to fraud with respect to which an addition_to_tax under sec_6653 is imposed tional disregard sec_6653 negligence also has been defined as a lack of due care or failure to do what a reasonable and prudent person ordinarily would do under similar circum- stances see 92_tc_899 85_tc_934 failure by a taxpayer to keep adequate_records may justify imposition of the additions to tax for negligence see 583_f2d_1088 9th cir affg tcmemo_1975_293 crocker v commissioner supra pincite failure to maintain adequate_records also indicates disregard of the rules or regulations that require a taxpayer to keep permanent records sufficient to establish inter alia the taxpayer's gross_income and deductions see crocker v commissioner supra pincite failure_to_file timely a return without reasonable_cause also may be evidence that an underpayment_of_tax was attributable to negligence or disregard of rules or regulations see 92_tc_342 affd 898_f2d_50 5th cir petitioner concedes that he failed to keep adequate_records for and that he failed to file timely his return without reasonable_cause petitioner also concedes that he failed to report dollar_figure of income for that is attributable to a refund of state_and_local_income_taxes that he received during that year on the instant record we find that petitioner has failed to show error in respondent's determination in the notice as reduced by her concessions on brief that for he is liable for the additions to tax under sec_6653 and b addition to tax-- sec_6661 respondent determined in the notice that petitioner is liable for for the addition_to_tax under sec_6661 only with respect to the dollar_figure understatement of income for that year determined in the notice pursuant to the cash expendi- tures method respondent concedes on brief that petitioner's unreported income for calculated pursuant to that method is dollar_figure and not dollar_figure as determined in the notice in light of the foregoing concession of respondent and as stated infra the understatement for with respect to which the addition_to_tax under sec_6661 may be imposed shall be correspondingly reduced if there is a substantial_understatement_of_income_tax for a taxable_year sec_6661 imposes an addition_to_tax equal to percent of the underpayment attributable to that understate- ment an understatement exists where the amount of tax shown in the taxpayer's return is less than the amount required to be shown in that return sec_6661 in the case of individuals an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown sec_6661 except for items attributable to tax shel- ters the amount of the understatement is reduced by items with respect to which the taxpayer has or had substantial_authority for his or her position or for which relevant facts affecting the tax treatment were adequately disclosed in his or her return sec_6661 petitioner has not attempted to show that there is substan- tial authority for the items contributing to the understatement at issue or that the facts establishing the tax treatment of those items were adequately disclosed his only position is that he did not have an understatement for because he obtained the funds that he transferred to c i during that year from third parties as loans and consequently those funds are not income to him on the record before us we have found that except for dollar_figure petitioner has failed to establish error in respondent's determination in the notice as reduced by her concession on brief that he has unreported income for on that record we further find that except for dollar_figure of the understatement determined in the notice with respect to which respondent deter- mined the addition_to_tax under sec_6661 petitioner has this amount is the total of dollar_figure that petitioner showed that he received from a nontaxable source during and dollar_figure that respondent concedes on brief should reduce the amount of unreported income for that she determined in the notice pursuant to the cash_expenditures_method failed to show error in respondent's determination in the notice that he is liable for for that addition_to_tax to reflect the foregoing and the concessions by the parties decision will be entered under rule
